DETAILED ACTION
This communication is in response to the RCE filed on 04/01/2021. 
Application No: 16/425,839
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
Claims 2-10 and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 2 distinguish features are underlined and summarized below:
 	 An apparatus comprising; an integrated circuit that includes
a microprocessor; and
a microcontroller unit circuit (MCU) coupled to the microprocessor, the MCU is
coupled to or includes a network processor that implements a wireless
Interface, and 
the MCU is configured to execute a location application that
facilitates a determination of a physical location of the apparatus;
 wherein the microprocessor is configured to send application data to the MCU for wireless transmission by the MCU’s wireless interface; and
 a battery and a power circuit, the power circuit is coupled to a line power source and 
a battery power source, the power circuit including a power detector circuit and a power switch, wherein:
responsive to the power detector circuit detecting a presence of line power, the power switch is configured to provide the line power to the microprocessor and to the MCU; and
responsive to the power detector circuit not detecting the presence of the line power, the power switch is configured to prevent the microprocessor from receiving the line power and is configured to provide battery power to the MCU.


The representative claim 16 distinguish features are underlined and summarized below:
 	A method, comprising:
determining, by a microcontroller unit circuit (MCU), 
location information to facilitate determination of a location of equipment containing the MCU;
 responsive to detecting a presence of line power from a line power source:
causing a power switch to provide the line power to the microcontroller and the
MCU;
transmitting application data, from a microprocessor to the MCU; and
causing, by the MCU, the application data and the location information to be wirelessly transmitted to a receiver; and
responsive to not detecting the presence of line power from the line power source, causing the power switch to provide battery power to the MCU.



Applicant's independent claim 2 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claim 16 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Karstens, Valavi and TUUKKANEN teach following:
 	Karstens (US 6745047 B1) teaches a method and system for using a wireless enabled portable computer system as a wireless modem. The portable computer system may be a personal digital assistant (PDA) having an internal wireless modem. The internal wireless modem, e.g., GSM radio, contains a communication port (port2) that communicates with a processor of the portable computer system. The portable computer system also contains another communication port (port1) that is externally available for connection to a second computer system. A software bridge is provided that copies commands and/or data from the port1 over to the port2 and vice-versa. The software bridge allows the second computer system to directly use the internal wireless modem of the portable computer system when the portable computer system is connected to the second computer. The connection to the second computer system can be made by a wired connection (e.g., serial interface, RS232) or by a wireless connection, e.g., Bluetooth or infra-red communication. The port1 and the port2 can be serial communication ports which may be UART compliant. The PDA thus extends wireless functionality to a second computer system (e.g., a notebook) using conventional connection mechanisms for communicating with the second computer system. 

Valavi (US 20080146265 A1) teaches a method for wireless communication between a first device and a peripheral device comprises providing a storage device adapted to store communication information for the peripheral device and being readable by the first device, the storage device being spatially separated from the peripheral device. The method also comprises positioning the device so that the first device can read communication information for the peripheral device before communicating with the peripheral device. An apparatus comprises a storage device including data for wireless communication between a first device and a peripheral device within a location, the apparatus being positioned in or near the location and adapted for storing communication information for the peripheral device. The communication information can be read by the first device, allowing the first device to communicate with the peripheral device. 

TUUKKANEN (US 20130140899 A1) teaches an apparatus comprises a transformer coupled to a mains power, a backup power source comprising a first battery, a first power supply line switch configured to switch the power source between the backup power source and the mains power, a connecting interface coupling the power source to an external electronic device comprising a second battery which is rechargeable and a second power supply line switch which is configured such that the external electronic device is able to be powered by either the power source or a second battery, and a charging detector configured to detect the availability of the mains power, wherein the first power supply line switch is further configured to couple the backup power source to the external electronic device via the connecting interface when the mains power is not available such that the first battery is able to deliver power to the external electronic device. 

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 wherein the microprocessor is configured to send application data to the MCU for wireless transmission by the MCU’s wireless interface; and
 a battery and a power circuit, the power circuit is coupled to a line power source and 
a battery power source, the power circuit including a power detector circuit and a power switch, wherein:
responsive to the power detector circuit detecting a presence of line power, the power switch is configured to provide the line power to the microprocessor and to the MCU; and
responsive to the power detector circuit not detecting the presence of the line power, the power switch is configured to prevent the microprocessor from receiving the line power and is configured to provide battery power to the MCU.

Karstens teaches a method and system for using a wireless enabled portable computer system as a wireless modem; but failed to teach one or more limitations including, 
wherein the microprocessor is configured to send application data to the MCU for wireless transmission by the MCU’s wireless interface; and
 a battery and a power circuit, the power circuit is coupled to a line power source and 
a battery power source, the power circuit including a power detector circuit and a power switch, wherein:
responsive to the power detector circuit detecting a presence of line power, the power switch is configured to provide the line power to the microprocessor and to the MCU; and
responsive to the power detector circuit not detecting the presence of the line power, the power switch is configured to prevent the microprocessor from receiving the line power and is configured to provide battery power to the MCU.

Valavi and TUUKKANEN alone or in combination failed to cure the deficiency of Karstens.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a power -efficient Wi-Fi transceiver that is shared by both the embedded system's line-powered processor, as well as the location system's microcontroller unit (MCU). Thus, two separate Wi-Fi transceivers are not necessary for location and embedded application purposes. Further, the power architecture for the system described is different than for the conventional system described. In the conventional system described, the Wi-Fi tag receives its power only from its battery, while the embedded system receives line power (when available). The system described, however, includes a power circuit that provides line power (when available) to both the embedded system and the location system. When line power is not available, the power circuit operationally couples a battery to the power efficient location system, but not the embedded system. Accordingly, power is continually provided to the location system and location determinations can be made whether or not the equipment receives line power and the embedded system is powered on.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645